                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                          MISSOULA DIVISION

GAIL SHEPHARD, as personal                          CV 20–119–M–DWM
representative of the Estate of Marlene
Staigmiller,

                     Plaintiff,                            ORDER

vs.

ETHICON, INC., et al.,

                      Defendants.


      The parties having filed a stipulation for dismissal pursuant to Rule 41(a),

      IT IS ORDERED that the above-captioned cause is DISMISSED WITH

PREJUDICE, each party to pay its own costs. All pending motions are MOOT and

all deadlines are VACATED. The December 13, 2021 jury trial is VACATED.

      DATED this 14th day of July, 2021.
